Title: To Thomas Jefferson from John Harvie, 29 May 1806
From: Harvie, John
To: Jefferson, Thomas


                        
                            D Sir
                     
                            Belvidere May 29th. 1806
                        
                        I have received your Letter from Monticello of the 21st. and am willing that the Question between us
                            respecting the Lands in Dispute, may be Submitted to any two or three Members of our Legislature at their Session in
                            December as Mr. Burwell & myself may Nominate. It will therefore only be Necessary for you to give your Instructions to
                            Mr. Burwell to have the Matter determined.
                  With perfect Esteem & affectionate Attachment I am Ever D. Sir yrs
                        
                            Jno Harvie
                     
                        
                    